                                                Case 1:20-cv-00437-DAD-BAM Document 29 Filed 07/02/20 Page 1 of 6


                                            1 Shawtina F. Lewis (SBN 259255)
                                              shawtina.lewis@nelsonmullins.com
                                            2 NELSON MULLINS RILEY &
                                              SCARBOROUGH LLP
                                            3 19191 South Vermont Avenue, Suite 900
                                              Torrance, CA 90502
                                            4 Telephone:     424.221.7400
                                              Facsimile:     424.221.7499
                                            5
                                              Matthew B. Lerner (admitted pro hac vice)
                                            6 matthew.lerner@nelsonmullins.com
                                              NELSON MULLINS RILEY &
                                            7 SCARBOROUGH LLP
                                              201 17th Street NW, Suite 1700
                                            8 Atlanta, GA 30363
                                              Telephone:     404.322.6158
                                            9 Facsimile:     404.322.6050
  LLP




                                           10 Eric J. Buhr (SBN 217529)
                                              ebuhr@reedsmith.com
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11 Alexis A. Rochlin (SBN 280634)
                                              arochlin@reedsmith.com
             A TTORNEYS AT L AW




                                           12 Kevin G. Lohman (SBN 222678)
                L OS A NGELE S




                                              klohman@reedsmith.com
                                           13 REED SMITH LLP
                                              355 South Grand Avenue, Suite 2900
                                           14 Los Angeles, CA 90071-1514
                                              Telephone: +1 213.457.8000
                                           15 Facsimile: +1 213.458.8080

                                           16 Attorneys for Defendants

                                           17 C. R. Bard, Inc. and
                                              Bard Peripheral Vascular, Inc.
                                           18
                                                                          UNITED STATES DISTRICT COURT
                                           19
                                                                         EASTERN DISTRICT OF CALIFORNIA
                                           20

                                           21 JAMES BRADBURN,                               Case No.: 1:20-cv-00437-DAD-BAM

                                           22                 Plaintiff,
                                                                                            JOINT MOTION TO STAY
                                           23         v.                                    DISCOVERY AND ALL PRETRIAL
                                                                                            DEADLINES & ORDER
                                           24 C. R. BARD INC., and
                                              BARD PERIPHERAL VASCULAR, INC.,
                                           25
                                                          Defendants.
                                           26
                                           27

                                           28


                                                           JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-00437-DAD-BAM Document 29 Filed 07/02/20 Page 2 of 6


                                            1          The Parties to the above-captioned matter stipulate and jointly move this Court to stay this
                                            2   case and all actions in it for a period of 50 days, until August 17, 2020, to permit them to continue
                                            3   negotiations of a global settlement of this and all cases filed by Plaintiff’s counsel in similar
                                            4   matters. The Parties have scheduled a mediation on August 15 and 16 and believe a short stay is
                                            5   necessary to conserve their resources and attention so that they may attempt to resolve this case
                                            6   and the claims of other plaintiffs represented by Plaintiff’s counsel. Accordingly, the Parties
                                            7   jointly request that the Court enter a stay of this case through August 17, 2020, and extend or
                                            8   continue any existing deadlines or hearings impacted by the Parties’ stay by 50 days, including the
                                            9   upcoming Scheduling Conference in this case.
  LLP




                                           10                       MEMORANDUM OF POINTS AND AUTHORITIES
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11          Plaintiff’s counsel in this matter represents approximately 400 plaintiffs with cases
             A TTORNEYS AT L AW




                                           12   proceeding in this and other courts across the country1 asserting similar claims against Defendants
                L OS A NGELE S




                                           13   for injuries they contend arise out of their use of Defendants’ IVC filters. Plaintiff’s counsel was
                                           14   actively involved in IVC filter litigation against Defendants both prior to the formation of the MDL
                                           15   and in the MDL, including actively participating in the bellwether trials. Defendants have retained
                                           16   Chip Gaudreau of Greenberg Traurig as settlement counsel for their IVC filter cases; and Mr.
                                           17   Gaudreau has successfully resolved thousands of similar cases with other counsel representing
                                           18   similar plaintiffs. Thus, Defendants and counsel for Plaintiff are well experienced in the claims
                                           19   and issues in these cases in order to successfully negotiate the resolution of such cases.
                                           20          Counsel for the Parties have been engaged in focused discussions in an attempt to achieve
                                           21   a global settlement of the cases and claims of the plaintiffs represented by Plaintiff’s counsel.
                                           22   Particularly given the state of national emergency and the closures of courts and offices (including
                                           23   the offices of counsel for the Parties) across the country, the Parties believe that they can best take
                                           24   advantage of the resulting delays by focusing their efforts on potential settlement discussions.
                                           25

                                           26
                                           27   1
                                                  Undersigned counsel for Plaintiff are also counsel of record in two other case in this District,
                                                Cook v. C. R. Bard, Inc., No. 1:19-cv-01498-DAD-BAM (E.D. Cal.), and LaLonde v. C. R. Bard,
                                           28   Inc., No. 1:19-cv-01516-DAD-BAM (E.D. Cal.). The Parties are filing motions in these cases
                                                concurrently with this Motion seeking a similar 50-day
                                                                                                1
                                                                                                       stay of proceedings.
                                                          JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-00437-DAD-BAM Document 29 Filed 07/02/20 Page 3 of 6


                                            1           Counsel for the Parties have been actively negotiating a potential settlement during the past
                                            2   60 days, including the exchange of extensive information, medical records, and medical imaging,
                                            3   to facilitate settlement discussions. Notwithstanding that fact and the Parties’ diligence in working
                                            4   cooperatively toward settlement, the process of collecting and reviewing medical records in
                                            5   hundreds of cases is taking longer than originally anticipated because of hospital delays resulting
                                            6   from COVID-19. The Parties have scheduled a mediation on August 15 and 16 with a mediator
                                            7   who has successfully mediated the settlement of numerous individual Bard IVC filter cases as well
                                            8   as several large “group” settlements of such cases. Thus, the Parties stipulate and jointly move
                                            9   this Court to enter a stay of this case through August 17, 2020 to allow them to complete that
  LLP




                                           10   process. The Parties further request that the Court extend or continue any existing deadlines or
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11   hearings impacted by the Parties’ stay by 50 days, including the upcoming Scheduling Conference
             A TTORNEYS AT L AW




                                           12   in this case.
                L OS A NGELE S




                                           13           In the event that the Parties are not successful in resolving this matter by the end of the
                                           14   proposed stay, they will meet and confer regarding whether any additional changes to the existing
                                           15   scheduling order may be necessary in light of the delay and file a report and/or stipulation to amend
                                           16   the scheduling order in this case.
                                           17    DATED: July 2, 2020                    Respectfully submitted,
                                           18                                           NELSON MULLINS RILEY & SCARBOROUGH LLP
                                           19
                                                                                        /s/ Matthew B. Lerner
                                           20                                           Matthew B. Lerner (admitted pro hac vice)
                                                                                        201 17th Street NW, Suite 1700
                                           21                                           Atlanta, GA 30363
                                                                                        Telephone: (404) 322-6158
                                           22                                           Facsimile: (404) 322-6050
                                                                                        matthew.lerner@nelsonmullins.com
                                           23                                           Attorney for Defendants
                                                                                        C. R. Bard, Inc. and Bard Peripheral Vascular, Inc.
                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                          2
                                                          JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-00437-DAD-BAM Document 29 Filed 07/02/20 Page 4 of 6


                                            1
                                                 DATED: July 2, 2020            Respectfully submitted,
                                            2
                                                                                DALIMONTE RUEB STOLLER, LLP
                                            3

                                            4                                   /s/ Gregory Rueb (as authorized on 6/30/2020)
                                                                                Gregory Rueb
                                            5                                   515 S. Figueroa St., Ste. 1550
                                                                                Los Angeles, CA 90071
                                            6                                   Telephone: (949) 375-6843
                                                                                Facsimile: (855) 203-2035
                                            7                                   greg@drlawllp.com
                                                                                Attorney for Plaintiff
                                            8                                   James Bradburn
                                            9
  LLP




                                           10
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11
             A TTORNEYS AT L AW




                                           12
                L OS A NGELE S




                                           13

                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                        3
                                                        JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-00437-DAD-BAM Document 29 Filed 07/02/20 Page 5 of 6


                                            1                                      FILER’S ATTESTATION
                                            2          The undersigned filer attests that, pursuant to Civil L.R. 5-1(i)(3), concurrence in the filing
                                            3   of the document has been obtained from the other signatory to this document.
                                            4
                                                                                         By:     /s/ Shawtina F. Lewis
                                            5                                                    Shawtina F. Lewis
                                                                                                 Attorney for Defendants
                                            6                                                    C. R. Bard, Inc. and
                                                                                                 Bard Peripheral Vascular, Inc.
                                            7

                                            8

                                            9
  LLP




                                           10
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11
             A TTORNEYS AT L AW




                                           12
                L OS A NGELE S




                                           13

                                           14

                                           15

                                           16

                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                         4
                                                         JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
                                                Case 1:20-cv-00437-DAD-BAM Document 29 Filed 07/02/20 Page 6 of 6


                                            1                                                ORDER
                                            2
                                                       Having considered the parties’ stipulation, the Court hereby GRANTS the parties’
                                            3
                                                request. The Initial Scheduling Conference currently set for July 22, 2020, is hereby continued to
                                            4
                                                September 16, 2020 at 09:00 AM in Courtroom 8 (BAM) before Magistrate Judge Barbara
                                            5
                                                A. McAuliffe. All discovery and pretrial deadlines in this action are hereby stayed until the
                                            6
                                                Initial Scheduling Conference. The parties shall file a Joint Scheduling Report in full compliance
                                            7
                                                with the requirements set forth in the Order Setting Mandatory Scheduling Conference at least
                                            8
                                                one (1) full week prior to the Scheduling Conference. (See Doc. Nos. 11, 21.) The parties may
                                            9
                                                appear at the conference by telephone with each party using the following dial-in number and
  LLP




                                           10
                                                access code: dial-in number 1-877-411-9748; access code 3219139. If the parties file a notice of
N ELSO N M ULLINS R IL EY & S CARBOROUGH




                                           11
                                                settlement pursuant to Local Rule 160 prior to the conference, then the conference will be
             A TTORNEYS AT L AW




                                           12
                L OS A NGELE S




                                                vacated. However, if the parties are unable to reach a settlement, then the conference will
                                           13
                                                proceed.
                                           14   IT IS SO ORDERED.
                                           15
                                                   Dated:     July 2, 2020                               /s/ Barbara   A. McAuliffe             _
                                           16
                                                                                                  UNITED STATES MAGISTRATE JUDGE
                                           17

                                           18

                                           19

                                           20

                                           21

                                           22

                                           23

                                           24

                                           25

                                           26
                                           27

                                           28
                                                                                           5
                                                           JOINT MOTION TO STAY DISCOVERY AND ALL PRETRIAL DEADLINES & ORDER
